DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: wherein, dispersibility of the electrode material layer is determined to be higher as the standard deviation value of the process (e) becomes smaller. In other words, “dispersibility is higher as the spread of values becomes tighter (inversely proportional)” This limitation is not clear, as the specification both supports and contradicts this limitation. Support for this claim limitation is found on page 4, line 15 and page 6, line 14 of the specification. However, the example of page 13, line 5 states the opposite in that: “the greater the standard deviation value is, the worse the dispersibility of the electrode material layer is, and the smaller the standard deviation value is, the greater the dispersibility of the electrode material layer is”, or in other words, “dispersibility is higher as the values become more widespread (directly proportional)”. On page 12, σ is defined as standard deviation, and on page 18, dispersion is defined as σ2, which means that both must be directly proportional as their relationship is parabolic. Claims 2-10 are rejected due to their dependence on claim 1.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excellent” in claim 10 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Determining dispersibility to be "excellent" is merely a qualitative observation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining dispersibility of an electrode material layer of an electrode for a lithium rechargeable battery, comprising 
(a) selecting two random points (1-1') of the electrode material layer, 
(b) finding a difference Δ1 of an absolute value of two voltage values by measuring voltages between the two points (1-1') in different current directions, 
(c) selecting two other random points (2-2' to n-n', where n is an integer that is equal to or greater than 2) that are different from the two points selected in the process (a) and, and repeating the processes (a) and (b) at least once to find Δ2 to Δn, 
(d) finding a mean value of differences Δ1 to Δn of the absolute values obtained by repeating the process (b) and the process (c), and 
(e) finding a standard deviation of Δ1 to Δn from the mean value, wherein, dispersibility of the electrode material layer is determined to be higher as the standard deviation value of the process (e) becomes smaller, and
the electrode material layer including an active material, a conductive material, and a binder is formed on at least one side of an electrode current collector.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of “(b) finding a difference Δ1 of an absolute value of two voltage values by measuring voltages between the two points (1-1') in different current directions (subtraction),
repeating the processes (a) and (b) at least once to find Δ2 to Δn (subtraction), 
(d) finding a mean value of differences Δ1 to Δn of the absolute values obtained by repeating the process (b) and the process (c) (calculation of mean), and 
(e) finding a standard deviation of Δ1 to Δn from the mean value (calculation of standard deviation)” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “(a) selecting two random points (1-1') of the electrode material layer (user selects two points),
(c) selecting two other random points (2-2' to n-n', where n is an integer that is equal to or greater than 2) that are different from the two points selected in the process (a) (user selects two more different points), and
wherein, dispersibility of the electrode material layer is determined to be higher as the standard deviation value of the process (e) becomes smaller (observation of a relationship)” are treated as belonging to mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: an electrode material layer of an electrode for a lithium rechargeable battery; and 
the electrode material layer including an active material, a conductive material, and a binder is formed on at least one side of an electrode current collector.
The additional element in the preamble of “an electrode material layer of an electrode for a lithium rechargeable battery” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. “The electrode material layer including an active material, a conductive material, and a binder is formed on at least one side of an electrode current collector” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use, by listing out the parts of an electrode material layer.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/02/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863